COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-282-CV

ROBERT L. ELLIOT, M.D., RANDALL WRIGHT,                        APPELLANTS
M.D., AND GENERAL SURGERY CLINIC OF
GRAPEVINE

                                       V.

EDWARD J. JESIONEK AND JOHANNA                                   APPELLEES
(JOSIE) JESIONEK

                                   ----------

          FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered “Appellants Robert L. Elliot, M.D., Randall Wright,

M.D. and General Surgery Clinic of Grapevine's Motion to Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                PER CURIAM



     1
         … See Tex. R. App. P. 47.4.
PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: September 10, 2009




                                2